Delaney, Judge,
dissenting.
{¶ 27} I respectfully dissent from the majority opinion.
*419{¶ 28} The sole basis for Turner’s discharge was that he knowingly falsified an insurance form. I therefore agree with appellee that the facts of this case necessitated a finding of intentional misconduct on the part of Turner to justify termination, as the insurance form stated that employment may be terminated if any false statement was made.
{¶ 29} Although appellant correctly contends that “just cause” does not typically require intentional action, the determination of just cause depends upon the “unique factual considerations of the particular case” and is therefore an issue for the trier of fact. Irvine v. Unemployment Comp. Bd. of Rev. (1985), 19 Ohio St.3d 15, 17, 482 N.E.2d 587.
{¶ 30} The hearing examiner found that “[w]hile the employer may have been dissatisfied with the answers provided by claimant, claimant has provided credible testimony to establish that the answers to which the employer objected were simply mistakes. It has not been shown that claimant engaged in sufficient fault or misconduct to suspend his unemployment benefits.”
{¶ 31} I would conclude that the foregoing findings of fact, as determined by the hearing examiner, and as approved by the Unemployment Compensation Review Commission and the trial court, are not unlawful, unreasonable, or against the manifest weight of the evidence.
{¶ 32} The majority concludes: “We must defer to the hearing officer’s finding of fact that Turner made a mistake rather than a deliberate misrepresentation but nevertheless, we disagree with the conclusion it was not a sufficient error to justify his termination.” By so stating, the majority substitutes its judgment for that of the reviewing tribunals and goes beyond the narrow scope of review possessed by this court.
{¶ 33} Therefore, I would overrule appellant’s sole assignment of error and affirm the trial court.